Citation Nr: 0809944	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected residuals of prostate cancer, prior to 
November 15, 2005.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected residuals of prostate cancer, 
from November 15, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1967, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Philadelphia, Pennsylvania, which granted service 
connection for prostate cancer and assigned a noncompensable 
disability rating, effective as of March 5, 2004, the date of 
claim.  The veteran expressed disagreement with the assigned 
disability rating and perfected a substantive appeal.

During the pendency of this appeal, in December 2005, the RO 
awarded an increased disability rating of 10 percent, 
effective as of November 15, 2005.  Applicable law provides 
that absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has not withdrawn the appeal 
as to the issue of a disability rating greater than assigned, 
and the issue therefore remains in appellate status.

In August 2006, the veteran was scheduled to appear at a 
personal hearing before a Veterans Law Judge at the RO, 
however, he failed to appear as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In November 2005, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  During this 
hearing, the veteran asserted that he had been undergoing 
intermittent medical treatment for the residuals of his 
prostate cancer from D. K. Burno, M.D., at approximately six 
month intervals.  Review of the veteran's claims file reveals 
that records from Dr. Burno dated after April 2003 have not 
been associated with the evidence of record.  On remand 
arrangements should be undertaken to obtain all additional 
records.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c), (d) (2007).

During the November 2005 hearing, the veteran also asserted 
that his VA examination conducted in June 2004 was inadequate 
as it was actually a diabetes mellitus examination at which 
time the examiner simply noted some of his reported symptoms.  
As this matter is being remanded as set forth above, and 
given that an adequate VA examination requires the review of 
all pertinent records, the veteran should be scheduled for an 
appropriate VA genitourinary examination so that a medical 
opinion may be obtained as to the current nature and severity 
of his service-connected residuals of prostate cancer.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall, after contacting the 
veteran and securing any necessary 
release forms, endeavor to obtain 
pertinent medical treatment records of 
the veteran from Dr. Burno dated after 
April 2003.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.

2.  The RO/AMC shall schedule the veteran 
for an appropriate VA genitourinary 
examination in order to determine the 
nature and severity of his service-
connected residuals of prostate cancer.  
The entire claims file and a copy of this 
Remand must be reviewed by the examiner 
in conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected prostate cancer, 
including any urinary frequency and 
voiding dysfunction.  Findings should be 
provided as to urine leakage, urinary 
frequency, and obstructed voiding, if 
any.  If use of an appliance or absorbent 
material is necessary, the examiner 
should so indicate and include the 
frequency with which the appliance must 
be changed and when the need for such 
appliance was first demonstrated.

The examiner should be advised that all 
findings or lack there of, described 
above must be addressed so that the Board 
may rate all residuals of the veteran's 
prostate cancer in accordance with the 
specified criteria.  In addition, the 
examiner must specifically comment on 
whether the veteran has any additional 
residuals of prostate cancer.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth. 
A complete rationale must be given for 
all opinions and conclusions expressed.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication. 

4.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, containing  notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

